                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SHELTON L. BONDS                                  §
(TDCJ No. 1953652),                               §
                                                  §
               Petitioner,                        §
                                                  §
V.                                                §          No. 3:18-cv-1299-K-BN
                                                  §
LORIE DAVIS, Director                             §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §


 ORDER WITHDRAWING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE AND
                  GRANTING MOTION TO FILE A REPLY

       Petitioner Shelton L. Bonds (“Bonds”) has filed a Motion for Permission to Refile his

Traverse to the State’s Response. See Dkt. No. 18. Bonds states that he timely submitted his

traverse/reply to the Respondent’s response but that it was not filed by the Court. A review of the

docket shows that the Respondent filed a response to Bonds’s Section 2254 habeas petition on

September 5, 2018, see Dkt. No. 13, and that although the Court granted Bonds’s motion for an

extension of time to file a reply on October 11, 2018, see Dkt. No. 15, no reply was filed. On March

11, 2019, the Court filed the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge in this case. See Dkt. No. 17.

       However, in the interest of justice, the Court GRANTS Bonds’s request to file his traverse.

The Clerk shall file Bonds’s Traverse to the Respondent’s Answer, Dkt. No. 18-1, as his reply to the

Respondent’s response.

                                                  1
       The Clerk shall additionally WITHDRAW the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge. See Dkt. No. 17.

       Bonds’s reply to the Respondent’s response will be considered in the resolution of this case.

       Finally, although Bonds requests that the Court require either the TDCJ-CID or the

Respondent provide the Court with a copy of his reply, see Dkt. No. 18 at 2, the Court finds this to

be unnecessary. A copy of the reply was attached to Bonds’s motion. See Dkt. No. 18-1.

       SO ORDERED

       DATED: March 13, 2019




                                              ____________________________________
                                              DAVID L. HORAN
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
